Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 1 of 14




                   Exhibit B
           Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 2 of 14




 1                                                          The Honorable Robert S. Lasnik

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6    BRUCE CORKER d/b/a RANCHO ALOHA;
      COLEHOUR BONDERA and MELANIE
 7    BONDERA, husband and wife d/b/a               No. 2:19-cv-00290
      KANALANI OHANA FARM; and ROBERT
 8    SMITH and CECELIA SMITH, husband and          DEFENDANT COSTCO
      wife d/b/a SMITHFARMS, on behalf of           WHOLESALE CORPORATION’S
 9    themselves and others similarly situated,     OBJECTIONS TO PLAINTIFFS’
                                                    NOTICE OF RULE 30(b)(6)
10                           Plaintiffs,            DEPOSITION
11          v.
12    COSTCO WHOLESALE CORPORATION, a
      Washington corporation; AMAZON.COM,
13    INC., a Delaware corporation; HAWAIIAN
      ISLES KONA COFFEE, LTD., LLC, a
14    Hawaiian limited liability company; COST
      PLUS/WORLD MARKET, a subsidiary of BED
15    BATH & BEYOND, a New York corporation;
      BCC ASSETS, LLC d/b/a BOYER’S COFFEE
16    COMPANY, INC., a Colorado corporation;
      JAVA LLC, a Michigan limited liability
17    company; MULVADI CORPORATION, a
      Hawaii corporation; COPPER MOON COFFEE,
18    LLC, an Indiana limited liability company;
      GOLD COFFEE ROASTERS, INC., a Florida
19    corporation; CAMERON’S COFFEE AND
      DISTRIBUTION COMPANY, a Minnesota
20    corporation; PACIFIC COFFEE, INC., a Hawaii
      corporation; THE KROGER CO., an Ohio
21    corporation; WALMART INC., a Delaware
      corporation; BED BATH & BEYOND INC., a
22    New York corporation; ALBERTSONS
      COMPANIES INC., a Delaware Corporation;
23    SAFEWAY INC., a Delaware Corporation;
      MNS LTD., a Hawaii Corporation; MARMAXX
24    OPERATING CORP. d/b/a T.J. MAXX and
      MARSHALLS, a Delaware corporation;
25    SPROUTS FARMERS MARKET, INC. a
      Delaware corporation; JOHN DOE CO. 1-20.
26
                             Defendants.
27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 1                                             Davis Wright Tremaine LLP
                                                                              L AW O FFICE S
                                                                        920 Fifth Avenue, Suite 3300
                                                                          Seattle, WA 98104-1610
                                                                   206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 3 of 14




 1            In accordance with Rules 26, 30 and 32, Defendant Costco Wholesale Corporation’s

 2    (“Costco”), by and through its undersigned counsel, hereby submits the following objections

 3    and responses to Plaintiffs’ Notice of Rule 30(b)(6) Deposition of Costco Wholesale

 4    Corporation dated June 23, 2020.

 5                                      OBJECTIONS TO SCOPE

 6            Costco objects to Plaintiffs’ use of the terms “coffee with a Kona Label” and variations

 7    of that term throughout Plaintiffs’ 30(b)(6) notice as overbroad, unduly burdensome, and

 8    seeking discovery relating to products not in issue in this case, because “coffee with a Kona

 9    Label” could be interpreted to include products not sold by one of the supplier defendants in

10    this case. To the extent “coffee with a Kona Label” could be interpreted to include products

11    not sold by one of the supplier defendants in this case, Plaintiffs’ 30(b)(6) topics and notice

12    seek irrelevant information not subject to discovery.

13            Costco will designate and take reasonable steps to prepare a witness(es) to testify only

14    in regards to coffee products with a Kona Label that are sold by one of the supplier defendants

15    in this case.

16                                  OBJECTIONS TO DEFINITIONS

17            Costco objects to Plaintiffs’ incorporation by reference of numerous definitions from

18    “Plaintiffs’ previously served Interrogatories and Requests for Production of Documents to

19    [any and all] Defendants” without defining applicable terms in Plaintiffs’ 30(b)(6) notice, and

20    without specifying from which interrogatories or document requests the terms are incorporated.

21    Costco accordingly objects to all definitions as unduly burdensome, vague, inaccurate, and

22    ambiguous. Costco also objects to the incorporation of Merriam-Webster’s online dictionary,

23    which for any given word or phrase lists multiple definitions and uses, adding to the ambiguity.

24    Costco objects to the extent Plaintiffs’ definitions incorporate separate corporations or entities

25    other than Costco. Costco further incorporates by reference all objections it has served or will

26    serve to Plaintiffs’ definitions in response to Plaintiffs’ Interrogatories and Document Requests

27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 2                                                          Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 4 of 14




 1    to Costco.

 2                           OBJECTIONS AND RESPONSES TO TOPICS

 3           TOPIC NO. 1:

 4            Costco’s supply chain for coffee that it markets, sells, or distributes with a Kona Label.
      For example, this Topic includes the volumes of coffee that Costco purchases each month, the
 5    cost of such coffee, the country and region from which Costco purchases such coffee, the
      Identity of the persons or entities from whom coffee is purchased, the agreements and contracts
 6    entered into with the persons or entities from whom coffee is purchased, the process of selecting
      the persons or entities from whom coffee is purchased and any related contract negotiations, and
 7    the percentage of coffee from any particular country and region that is used in coffee marketed,
      sold, or distributed with a Kona Label.
 8
             RESPONSE TO TOPIC 1: Costco objects to Topic No. 1 on the grounds that it is
 9
      impermissibly vague, overbroad, unduly burdensome, and fails to identify the topics on which
10
      testimony is required with reasonable particularity, insofar as Topic No. 1 lists topics with
11
      requisite specificity only by way of “example.” Costco further objects that Topic No. 1 is so
12
      broad that it is not possible to expect a witness to be able to cover this topic even if Costco
13
      made reasonable attempts to educate a witness based on the information in its possession,
14
      custody, or control. Costco further objects that Topic No. 1 has no stated time limitation,
15
      rendering the topic even more ambiguous and unduly burdensome. Costco further objects that
16
      the information sought through Topic No. 1 is more appropriately sought through written
17
      interrogatories or other forms of discovery that are less burdensome, and that more appropriate
18
      methods of obtaining information are available. Costco further objects to the extent that Topic
19
      No. 1 is duplicative or unreasonably cumulative of discovery that has been provided or will be
20
      provided to Plaintiffs in connection with Plaintiffs’ prior interrogatories or document requests,
21
      including CORKER_COSTCO_0000055 and CORKER_COSTCO_0000060,
22
      CORKER_COSTCO_0000061, CORKER_COSTCO_0000067, and CORKER_COSTCO_
23
      0000068. Costco also objects that aspects of Topic No. 1 are the subject of future expert
24
      discovery, such as those aspects related to Costco’s sales and costs. Costco further objects on
25
      the basis that complete information about the “Identity” of all persons and entities from whom
26
      Costco has purchased Kona label coffee for all time periods is not reasonably available or
27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 3                                                          Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 5 of 14




 1    knowable. Finally, Costco objects to the extent Topic No. 1 seeks information that is irrelevant

 2    to the parties’ claims or defenses as to geographic origin.

 3           Subject to and without waiving the foregoing objections, Costco will designate and take

 4    reasonable steps to prepare a witness to testify regarding the marketing, purchases, and

 5    distribution/sales by Costco of Kona coffee products sold to Costco by one of the supplier

 6    defendants, to the extent they exist, from 2015 to the present. Because Costco does not

 7    manufacture or supply Kona coffee products or purchase coffee beans wholesale, its witness

 8    will not be prepared to testify regarding other stages of the Kona coffee supply chain.

 9

10           TOPIC NO. 2:

11            Costco’s sale and distribution of coffee with a Kona Label. For example, this Topic
      includes processes employed for sales and distribution, the volumes of coffee with a Kona Label
12    that Costco sells or distributes each month, the revenue that Costco makes from such sales or
      distribution, the profit that Costco makes from such sales or distribution, the Identity of the
13    persons or entities to whom coffee is sold, and the percentage of coffee originating in any
      particular country and region that is sold or distributed with a Kona Label.
14

15           RESPONSE TO TOPIC NO. 2: Costco objects to Topic No. 2 on the grounds it is

16    impermissibly vague, overbroad, unduly burdensome, and fails to identify the topics on which

17    testimony is required with reasonable particularity, insofar as Topic No. 2 lists topics with

18    requisite specificity only by way of “example.” Costco further objects that Topic No. 2 is so

19    broad that it is not possible to expect a witness to be able to cover this topic even if Costco

20    made reasonable attempts to educate a witness based on the information in its possession,

21    custody, or control. Costco also objects that Topic No. 2 has no stated time limitation,

22    rendering the topic even more ambiguous and unduly burdensome. Costco further objects that

23    the information sought through Topic No. 2 is more appropriately sought through written

24    interrogatories or other forms of discovery that are less burdensome, and that more appropriate

25    methods of obtaining the information sought are available. Costco further objects that Topic

26    No. 2 is duplicative or unreasonably cumulative of discovery provided to Plaintiff to the extent

27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 4                                                           Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 6 of 14




 1    it seeks testimony regarding sales reflected in the file Costco produced to Plaintiff at

 2    CORKER_COSTCO_0000055 and CORKER_COSTCO_0000060, CORKER_COSTCO_

 3    0000061, CORKER_COSTCO_0000067, and CORKER_COSTCO_0000068.

 4           Costco also objects that aspects of Topic No. 2 are the subject of future expert

 5    discovery, such as those aspects related to Costco’s sales and costs. Costco further objects on

 6    the basis that complete information about the “Identity” of all persons and entities to whom

 7    Costco has sold coffee, and for all time periods, is not reasonably available or knowable.

 8    Costco further objects to the extent Topic No. 2 seeks information that is irrelevant to the

 9    parties’ claims or defenses as to geographic origin.

10           Subject to and without waiving the foregoing objections, Costco will designate and take

11    reasonable steps to prepare a witness to testify regarding the sales by Costco of Kona coffee

12    products supplied to it by one of the supplier defendants from 2015 to the present.

13

14           TOPIC NO. 3:

15           Costco’s advertising and marketing of coffee with a Kona Label. For example, this Topic
      includes Costco’s expenditures on advertising and marketing, the content of such advertising and
16    marketing, the geographic locations in which Costco’s advertising and marketing uses the word
      “Kona,” the marketing and advertising channels in which Costco uses the word “Kona,” and
17    Costco’s decision to use the word “Kona” in advertising and marketing.
18           RESPONSE TO TOPIC NO. 3: Costco objects to Topic No. 3 on the grounds that it
19    is impermissibly vague, overbroad, unduly burdensome, and fails to identify the topics on
20    which testimony is required with reasonable particularity, insofar as Topic No. 3 lists topics
21    with requisite specificity only by way of “example,” and insofar as Topic No. 3 assumes that
22    Costco engages in “advertising and marketing” in relation to its products with a Kona Label.
23    Costco also objects that Topic No. 3 has no stated time limitation, rendering this topic even
24    more ambiguous and unduly burdensome. Costco further objects that Topic No. 3 is
25    duplicative or unreasonably cumulative of discovery sought by Plaintiffs in Request for
26    Production Nos. 18, 22, 23, and 25, to which Costco has already responded in full. Costco
27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 5                                                          Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 7 of 14




 1    further objects that it is not possible to expect a witness to be able to cover this topic even if

 2    Costco made reasonable attempts to educate a witness based on the information in its

 3    possession, custody, or control. Costco further objects that aspects of Topic No. 3 are the

 4    subject of future expert discovery, such as those aspects related to Costco’s costs. Costco

 5    further objects to the extent Topic No. 3 seeks information that is irrelevant to the parties’

 6    claims or defenses as to geographic origin.

 7           Subject to and without waiving the foregoing objections, Costco will designate and take

 8    reasonable steps to prepare a witness to testify regarding its marketing expenditures, if any, on

 9    its products with a Kona Label supplied to Costco by one of the supplier defendants from 2015

10    to the present.

11
             TOPIC NO. 4:
12
             Costco’s processes for knowing and tracking the contents of coffee sold or distributed
13    with a Kona Label, including its recall plan(s), supply chain program(s), inventory cycle(s),
      EIN designations, and SKU data.
14
             RESPONSE TO TOPIC NO. 4: Costco objects to Topic No. 4 on the grounds it is
15
      impermissibly vague, overbroad, unduly burdensome, and fails to identify the topics on which
16
      testimony is required with reasonable particularity, insofar as Topic No. 4 lists topics with
17
      additional specificity only by way of “example.” Costco also objects that Topic No. 4 has no
18
      stated time limitation, rendering the topic even more ambiguous and unduly burdensome.
19
      Costco further objects that Topic No. 4 seeks discovery that is not relevant to the parties’
20
      claims and defenses, and instead seeks information related to compliance with the Food Safety
21
      Modernization Act, including for example a Food Safety Plan, Recall Plan, and Supply-Chain
22
      Program. Food Safety Plans are designed to “prevent or minimize the likelihood of foodborne
23
      illness or injury.” See Food & Drug Administration, Hazard Analysis and Risk-Based
24
      Preventive Controls for Human Food: Draft Guidance for Industry, at 2, available at
25
      https://www.fda.gov/media/99547/download. These topics are not at all relevant to any of the
26

27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 6                                                            Davis Wright Tremaine LLP
                                                                                             L AW O FFICE S
                                                                                       920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 8 of 14




 1    claims at issue in this litigation. Costco further objects that Topic No. 4 is so broad that it is not

 2    possible to expect a witness to be able to cover this topic even if Costco made reasonable

 3    attempts to educate a witness based on the information in its possession, custody, or control.

 4           Pursuant to the foregoing objections, Costco will not designate nor prepare a witness to

 5    testify regarding Topic 4. If Plaintiffs maintain that Topic 4 is relevant to this litigation Costco

 6    is willing to meet and confer regarding its relevance and Costco’s ability to prepare a witness to

 7    testify regarding those topics.

 8
 9           TOPIC NO. 5:

10           Costco’s answers and responses to Plaintiff’s Interrogatories and Requests for Production.

11           RESPONSE TO TOPIC NO. 5: Costco objects to Topic No. 5 on the grounds it is

12    overbroad, unduly burdensome, and fails to identify with reasonable particularity the topics on

13    which testimony is required. Costco further objects it is not possible to expect a witness to be

14    able to cover this topic even if Costco made reasonable attempts to educate a witness based on

15    the information in its possession, custody, or control, insofar as Topic No. 5 seeks testimony

16    related to Costco responses to requests for production, or testimony related to legal objections

17    made by Costco in response to Plaintiffs’ Interrogatories. Costco further objects to the extent

18    that Topic No. 5 is duplicative or unreasonably cumulative of discovery which has been

19    provided to Plaintiff, insofar as it seeks precisely the same information that is contained in

20    Costco written responses to Plaintiffs’ interrogatories and document requests. This request

21    seeks “discovery on discovery” which is disfavored due to “the danger of extending the already

22    costly and time-consuming discovery process ad infinitum.” See Jensen v. BMW of N. Am.,

23    LLC, 328 F.R.D. 557, 566 (S.D. Cal. 2019) (quoting Freedman v. Weatherford Int'l Ltd., No.

24    12-cv-2121-LAK-JCF, 2014 WL 4547039, at *2 (S.D.N.Y. Sept. 12, 2014). Costco also

25    objects to the extent Topic No. 5 seeks privilege information and legal conclusions and

26    contentions, which are not proper subjects for deposition testimony.

27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 7                                                            Davis Wright Tremaine LLP
                                                                                             L AW O FFICE S
                                                                                       920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 9 of 14




 1           Subject to and without waiving the foregoing objections, Costco will designate and take

 2    reasonable steps to prepare a witness to testify regarding its responses to Plaintiffs’

 3    Interrogatories and Requests for Production.

 4

 5           TOPIC NO. 6:

 6          Costco’s document retention policies and efforts to preserve, search for, and produce
      documents requested in discovery in this litigation.
 7
             RESPONSE TO TOPIC NO. 6: Costco objects to Topic No. 6 on the grounds that it
 8
      is unduly burdensome, fails to identify the topics on which testimony is required with
 9
      reasonable particularity, and seeks information protected by the attorney/client privilege. This
10
      request also seeks “discovery on discovery” which is disfavored due to “the danger of
11
      extending the already costly and time-consuming discovery process ad infinitum.” See Jensen
12
      v. BMW of N. Am., LLC, 328 F.R.D. 557, 566 (S.D. Cal. 2019) (quoting Freedman v.
13
      Weatherford Int'l Ltd., No. 12-cv-2121-LAK-JCF, 2014 WL 4547039, at *2 (S.D.N.Y. Sept.
14
      12, 2014).
15
             Subject to and without waiving the foregoing objections, Costco will not designate nor
16
      take reasonable steps to prepare a witness to discuss Costco’s document retention practices. If
17
      Plaintiffs are able to identify alleged deficiencies in Costco’s document production, Costco,
18
      through its undersigned counsel, is willing to meet and confer with Plaintiffs to address that
19
      concern.
20

21           TOPIC NO. 7:

22           Costco’s fraud detection policies and procedures which it uses to prevent the selling of
      counterfeit products through Costco stores.
23
             RESPONSE TO TOPIC NO. 7: Costco objects to Topic No. 7 on the grounds it is
24
      impermissibly vague and irrelevant, insofar as Topic No. 7 fails to define “counterfeit” and
25
      Topic No. 7 does not relate to any of Plaintiffs’ allegations under the Lanham Act. It is unclear
26
      why any such topics are at all relevant to any of the claims or defenses at issue in this litigation.
27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 8                                                           Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
           Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 10 of 14




 1    Additionally, Costco objects to Topic No. 7 to the extent it requests information regarding

 2    information applicable to products beyond supplier-defendant Kona coffee products.

 3            Pursuant to the foregoing objections, Costco will not designate nor prepare a witness on

 4    this topic. If Plaintiffs maintain that Topic 7 is relevant to this litigation, Costco is willing to

 5    meet and confer regarding its relevance and Costco’s ability to prepare a witness to testify

 6    regarding those topics.

 7

 8            TOPIC NO. 8:

 9            The Identity and responsibilities of any employees, shareholders, board members,
      owners, contractors, or other agents who perform functions related to Costco’s purchase, sale, or
10    distribution of coffee with a Kona label.

11            RESPONSE TO TOPIC NO. 8: Costco objects to Topic No. 8 on the grounds it is

12    impermissibly vague, overbroad, unduly burdensome, fails to identify the topics on which

13    testimony is required with reasonable particularity, and seeks discovery that is not relevant to

14    the parties’ claims and defenses. Costco further objects that the information sought through

15    Topic No. 8 is more appropriately sought through written interrogatories or other forms of

16    discovery that are less burdensome, and that more appropriate methods of obtaining the

17    information sought are available. Costco further objects to the extent that Topic No. 8 is

18    duplicative or unreasonably cumulative of discovery that has been provided or will be provided

19    to Plaintiffs in connection with Plaintiffs’ prior written discovery requests.

20            Subject to and without waiving the foregoing objections, Costco will designate and take

21    reasonable steps to prepare a witness to identify the persons who perform functions related to

22    Costco’s purchase or sale of coffee with a Kona label supplied by one of the supplier

23    defendants, and those persons’ responsibilities.

24

25

26

27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 9                                                             Davis Wright Tremaine LLP
                                                                                              L AW O FFICE S
                                                                                        920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
           Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 11 of 14




 1           TOPIC NO. 9:

 2           Customer feedback regarding “Kona” labeled products sold by or through Costco,
      including any complaints relating to the geographic origin of coffee.
 3
             RESPONSE TO TOPIC NO. 9: Costco objects to Topic No. 9 on the grounds it is
 4
      impermissibly vague, overbroad, unduly burdensome, and fails to identify topics on which
 5
      testimony is required with reasonable particularity, insofar as Topic No. 9 fails to define
 6
      “complaints” and “feedback.” Costco also objects that Topic No. 9 has no stated time
 7
      limitation, rendering the topic even more ambiguous and unduly burdensome. Costco further
 8
      objects that the information sought through Topic No. 9 is more appropriately sought through
 9
      written interrogatories or other forms of discovery that are less burdensome, and that more
10
      appropriate methods of obtaining the information sought are available. Costco further objects
11
      to the extent that Topic No. 9 is duplicative or unreasonably cumulative of discovery which has
12
      been provided or will be provided to Plaintiffs in connection with Plaintiffs’ prior
13
      interrogatories and documents requests. Costco further objects that aspects of Topic No. 9 are
14
      the subject of future expert discovery, such as those aspects related to Costco’s costs. Costco
15
      further objects that much of the information sought through Topic No. 9 is confidential and
16
      proprietary to the extent it is in Costco’s possession; and to the extent the information has been
17
      produced by other parties and is confidential and/or designated “Attorneys’ Eyes Only” by
18
      those parties, Costco representatives are not allowed to review that information in preparation
19
      for the deposition. Costco further objects it is not possible to expect a witness to be able to
20
      cover this topic even if Costco made reasonable attempts to educate a witness based on the
21
      information in its possession, custody or control, insofar as Topic No. 9 seeks testimony related
22
      to all “customer feedback” ever received by Costco relating to its Kona products. Costco
23
      further objects to the extent Topic No. 9 seeks information that is irrelevant to the parties’
24
      claims or defenses as to geographic origin.
25
             Subject to and without waiving the foregoing objections, Costco will designate and take
26
      reasonable steps to prepare a witness to testify regarding any consumer complaints relating to
27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 10                                                         Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
           Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 12 of 14




 1    the geographic origin of its Kona coffee products supplied by one of the supplier defendants, if

 2    such complaints exist. If Plaintiffs believe other topics related to “customer feedback” are

 3    relevant to this litigation, Costco is willing to meet and confer regarding Costco’s ability to

 4    prepare a witness to testify regarding additional topics that are identified to Costco with

 5    sufficient specificity.

 6

 7            DATED this 20th day of July, 2020.

 8
                                                             Davis Wright Tremaine LLP
 9                                                           Attorneys for Costco Wholesale
                                                             Corporation
10

11                                                           By s/ Jaime Drozd Allen
                                                                Jaime Drozd Allen, WSBA
12                                                              #35742
                                                                920 Fifth Avenue, Suite 3300
13                                                              Seattle, WA 98104-1610
                                                                Telephone: (206) 757-8039
14                                                              Fax: (206) 757-7039
                                                                E-mail: jaimeallen@dwt.com
15

16

17

18
19

20

21

22

23

24

25

26

27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 11                                                         Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
           Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 13 of 14



                                     CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on July 20, 2020, I caused a copy of the foregoing to be served by
 3    e-mail upon counsel of record, in accordance with the parties’ electronic service agreement, as
 4    follows:
 5
             KARR TUTTLE CAMPBELL, P.S.
 6           Paul Richard Brown, WSBA #19357
             Nathan T. Paine, WSBA #34487
 7           Daniel T. Hagen, WSBA #54015
             Andrew W. Durland, WSBA #49747
 8           Joshua M. Howard, WSBA #52189
 9           701 Fifth Avenue, Suite 3300
             Seattle, Washington 98104
10           Phone: 206.223.1313
             Email: npaine@karrtuttle.com
11                   pbrown@karrtuttle.com
                     dhagen@karrtuttle.com
12

13           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
             Jason L. Lichtman (pro hac vice)
14           Daniel E. Seltz (pro hac vice)
             250 Hudson Street, 8th Floor
15           New York, NY 10013-1413
             Phone: 212-355-9500
16           Email: jlichtman@lchb.com
17                  dseltz@lchb.com

18           Michael W. Sobol (pro hac vice)
             275 Battery Street
19           San Francisco, CA 94111
             Phone: 415.956.1000
20
             Email: msobol@lchb.com
21
             Andrew Kaufman (pro hac vice)
22           222 2nd Avenue South, Suite 1640
             Nashville, TN 37201
23           Phone: 615.313.9000
             Email: akaufman@lchb.com
24

25           Attorneys for the Plaintiffs and the Proposed Class

26

27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 12                                                       Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
          Case 2:19-cv-00290-RSL Document 318-2 Filed 07/31/20 Page 14 of 14




 1          DATED this 20th day of July, 2020.

 2
                                                 By: s/Jaime Drozd Allen
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     COSTCO’S OBJECTIONS AND RESPONSES TO
     PLFS’ 30(b)(6) NOTICE OF DEPOSITION
     (2:19-cv-00290) - 13                                                    Davis Wright Tremaine LLP
                                                                                      L AW O FFICE S
                                                                                920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
